 
Exhibit 10.3


(Multicurrency - Cross Border)
ISDA®
International Swap Dealers Association, Inc.
MASTER AGREEMENT
dated as of June 1, 2007

 
THE ROYAL BANK OF SCOTLAND PLC
 
and
NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2007-2, a New York common
law trust
(“Party A”)
 
(“Party B”)

 
have entered and/or anticipate entering into one of more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties confirming those
Transactions.
Accordingly, the parties agree as follows: —
 
1. Interpretation
 
(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.
 
(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.
 
(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this "Agreement"), and the parties
would not otherwise enter into any Transactions.
 
2. Obligations
 
(a) General Conditions.
 
(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.
 
(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.
 
(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.
 
Copyright © 1992 by International Swap Dealers Association, Inc.


--------------------------------------------------------------------------------


 
(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.
 
(c) Netting. If on any date amounts would otherwise be payable: —
 
(i) in the same currency; and
 
(ii) in respect of the same Transaction,
 
by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
 
The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.
 
(d) Deduction or Withholding for Tax.
 
(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will: —
 
(1) promptly notify the other party (“Y”) of such requirement;
 
(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
 
(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
 
(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for: —
 
(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or
 
(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
 
2

--------------------------------------------------------------------------------



(ii) Liability. If: —
 
(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
 
(2) X does not so deduct or withhold; and
 
(3) a liability resulting from such Tax is assessed directly against X,
 
then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).
 
(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.
 
3. Representations
 
Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that: —
 
(a) Basic Representations.
 
(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;
 
(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;
 
(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
 
(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
 
(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
 
3

--------------------------------------------------------------------------------



(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.
 
(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.
 
(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
 
(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.
 
(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.
 
4. Agreements
 
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party: —
 
(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs: —
 
(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;
 
(ii) any other documents specified in the Schedule or any Confirmation; and
 
(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
 
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
 
(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.
 
(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.
 
(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.
 
(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled. or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located (“Stamp
Tax Jurisdiction”) and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party’s
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.
 
4

--------------------------------------------------------------------------------


 
5. Events of Default and Termination Events
 
(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party: —
 
(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;
 
(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;
 
(iii) Credit Support Default.
 
(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;
 
(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or
 
(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;
 
(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
 
(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);
 
(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);
 
5

--------------------------------------------------------------------------------


 
(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:-
 
(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof, (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or
 
(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: -
 
(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or
 
(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.
 
(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in (ii)
below or a Tax Event Upon Merger if the event is specified in (iii) below, and,
if specified to be applicable, a Credit Event Upon Merger if the event is
specified pursuant to (iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below:—
 
6

--------------------------------------------------------------------------------


 
(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date. it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—
 
(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or
 
(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;
 
(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));
 
(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);
 
(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or transferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party); of
 
(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).
 
(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.
 
7

--------------------------------------------------------------------------------



6. Early Termination
 
(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
 
(b) Right to Terminate Following Termination Event.
 
(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.
 
(ii) Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.
 
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).
 
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.
 
(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.
 
(iv) Right to Terminate. If:—
 
(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or
 
(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,
 
either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.
 
8

--------------------------------------------------------------------------------


 
(c) Effect of Designation.
 
(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.
 
(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to Section
6(e).
 
(d) Calculations.
 
(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.
 
(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.
 
(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.
 
(i) Events of Default. If the Early Termination Date results from an Event of
Default:—
 
(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.
 
(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.
 
(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.
 
9

--------------------------------------------------------------------------------


 
(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.
 
(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—
 
(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.
 
(2) Two Affected Parties. If there are two Affected Parties:—
 
(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and
 
(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).
 
If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.
 
(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).
 
(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.
 
10

--------------------------------------------------------------------------------



7. Transfer
 
Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—
 
(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and
 
(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).
 
Any purported transfer that is not in compliance with this Section will be void.
 
8. Contractual Currency
 
(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.
 
(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.
 
(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.
 
(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.
 
11

--------------------------------------------------------------------------------



9. Miscellaneous
 
(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
 
(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.
 
(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
 
(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
 
(e) Counterparts and Confirmations.
 
(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.
 
(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.
 
(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.
 
(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.
 
10. Offices; Multibranch Parties
 
(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.
 
(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.
 
(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.
 
11. Expenses
 
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.
 
12

--------------------------------------------------------------------------------


 
12. Notices
 
(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—
 
(i) if in writing and delivered in person or by courier, on the date it is
delivered;
 
(ii) if sent by telex, on the date the recipient’s answerback is received;
 
(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);
 
(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or
 
(v) if sent by electronic messaging system, on the date that electronic message
is received,
 
unless the date of that delivery (or attempted delivery) or that receipt as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.
 
(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to all
 
13. Governing Law and Jurisdiction
 
(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.
 
(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—
 
(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and
 
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.
 
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.
 
(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.
 
13

--------------------------------------------------------------------------------



(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
 
14. Definitions
 
As used in this Agreement: —
 
“Additional Termination Event” has the meaning specified in Section 5(b).
 
“Affected Party” has the meaning specified in Section 5(b).
 
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
 
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.
 
“Applicable Rate” means: —
 
(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
 
(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;
 
(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and
 
(d)  in all other cases, the Termination Rate.
 
“Burdened Party” has the meaning specified in Section 5(b).
 
“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.
 
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
 
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
 
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.
 
“Credit Support Provider” has the meaning specified in the Schedule.
 
“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
 
14

--------------------------------------------------------------------------------



“Defaulting Party” has the meaning specified in Section 6(a).
 
“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).
 
“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
 
“Illegality” has the meaning specified in Section 5(b).
 
“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).
 
“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.
 
“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different. in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.
 
“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(c)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.
 
“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values, If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.
 
15

--------------------------------------------------------------------------------



“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.
 
“Non-defaulting Party” has the meaning specified in Section 6(a).
 
“Office” means a branch or office of a party, which may be such party’s head or
home office.
 
“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
 
“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
 
“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
 
“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.
 
“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of.-
 
(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and
 
(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.
 
“Specified Entity” has the meaning specified in the Schedule.
 
16

--------------------------------------------------------------------------------



“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
 
“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.
 
“Stamp Tax” means any stamp, registration, documentation or similar tax.
 
“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
 
“Tax Event” has the meaning specified in Section 5(b).
 
“Tax Event Upon Merger” has the meaning specified in Section 5(b).
 
“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).
 
“Termination Currency” has the meaning specified in the Schedule.
 
“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties
 
“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.
 
“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
 
“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction. for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market value of that which was (or would have been) required to be
delivered as of the originally scheduled date for delivery, in each case
together with (to the extent permitted under applicable law) interest, in the
currency of such amounts, from (and including) the date such amounts or
obligations were or would have been required to have been paid or performed to
(but excluding) such Early Termination Date, at the Applicable Rate. Such
amounts of interest will be calculated on the basis of daily compounding and the
actual number of days elapsed. The fair market value of any obligation referred
to in clause (b) above shall be reasonably determined by the party obliged to
make the determination under Section 6(e) or, if each party is so obliged, it
shall be the average of the Termination Currency Equivalents of the fair market
values reasonably determined by both parties.
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 
THE ROYAL BANK OF SCOTLAND PLC


By: Greenwich Capital Markets, Inc., its agent
 
 
NOVASTAR MORTGAGE SUPPLEMENTAL
INTEREST TRUST, SERIES 2007-2
 
By: Deutsche Bank National Trust Company , as Trustee under the Pooling and
Servicing Agreement, acting not in its individual capacity, but solely in its
capacity as Trustee to NovaStar Mortgage Supplemental Interest Trust, Series
2007-2
 
By  /s/ David E. Wagner

--------------------------------------------------------------------------------

Name: David E. Wagner
Title: Managing Director
Date: May 31, 2007
 
By  /s/ Ronaldo Reyes

--------------------------------------------------------------------------------

Name: Ronaldo Reyes
Title: Vice President
Date: June 1, 2007

 
 

--------------------------------------------------------------------------------


 
SCHEDULE
TO THE
MASTER AGREEMENT
DATED AS OF June 1, 2007
 
between
 
THE ROYAL BANK OF SCOTLAND PLC,
Established as a bank under the laws of Scotland
("Party A")
 
and
 
NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2007-2,
a New York common law trust
("Party B")
 
PART 1
TERMINATION PROVISIONS
 
(a)
"Specified Entity" means in relation to Party A and Party B: Not Applicable.

 
(b)
"Specified Transaction" means, with respect to Party A, all Transactions under
this Agreement and with respect to Party B, none.

 
(c)
The "Cross-Default" provisions of Section 5(a)(vi) will not apply to Party B and
will apply to Party A with a Threshold Amount equal to 3 per cent of Party A’s
shareholders’ equity (excluding deposits).

 
(d)
The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not apply to
Party A and will not apply to Party B.

 
(e)
The "Automatic Early Termination" provision of Section 6(a) will not apply to
Party A and will not apply to Party B.

 
(f)
Payments on Early Termination. For the purpose of Section 6(e) of this Agreement
:

 

(i)
Market Quotation will apply;

 
provided that, notwithstanding Section 6 of this Agreement, so long as Party A
is (A) the sole Affected Party in respect of an Additional Termination Event or
a Tax Event Upon Merger or (B) the Defaulting Party in respect of any Event of
Default, paragraphs (1) to (6) below shall apply:
 

 
(a)
The definition of "Market Quotation" shall be deleted in its entirety and
replaced with the following:

 
2

--------------------------------------------------------------------------------


 
"Market Quotation" means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
transaction (the "Replacement Transaction") that would have the effect of
preserving for such party the economic equivalent of any payment or delivery
(whether the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) by the parties under
Section 2(a)(i) in respect of such Terminated Transactions or group of
Terminated Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that Early Termination Date, (3) made
on the basis that Unpaid Amounts in respect of the Terminated Transaction or
group of Transactions are to be excluded but, without limitation, any payment or
delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included and (4) made in respect of a
Replacement Transaction with terms substantially the same as those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions). The party making the determination (or its
agent) will request each Reference Market-maker to provide its quotation to the
extent reasonably practicable as of the same day and time (without regard to
different time zones) on or as soon as reasonably practicable before the Latest
Settlement Amount Determination Day. The day and time as of which those
quotations are to be obtained will be selected in good faith by the party
obliged to make a determination under Section 6(e), and, if each party is so
obliged, after consultation with the other."
 
(b) The definition of "Settlement Amount" shall be deleted in its entirety and
replaced with the following:
 
"Settlement Amount" means, with respect to any Early Termination Date, an amount
(as determined by Party B based on information provided by Reference
Market-makers) equal to the Termination Currency Equivalent of the amount
(whether positive or negative) of any Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions that is accepted by
Party B so as to become legally binding; provided that:
 
(1) If, on the day falling ten Local Business Days after the day on which the
Early Termination Date is designated or such later day as Party B may specify in
writing to Party A (but in either case no later than the Early Termination Date)
(such day, the "Latest Settlement Amount Determination Day"), no Market
Quotation for the relevant Terminated Transaction or group of Terminated
Transactions has been accepted by Party B so as to become legally binding and
one or more Market Quotations have been made and remain capable of becoming
legally binding upon acceptance, the Settlement Amount shall equal the
Termination Currency Equivalent of the amount (whether positive or negative) of
the lowest of such Market Quotations; or
 
(2) If, on the Latest Settlement Amount Determination Day, no Market Quotation
for the relevant Terminated Transaction or group of Terminated Transactions is
accepted by Party B so as to become legally binding and no Market Quotations
have been made and remain capable of becoming legally binding upon acceptance,
the Settlement Amount shall equal Party B’s Loss (whether positive or negative
and without reference to any Unpaid amounts) for the relevant Terminated
Transaction or group of Terminated Transactions.
 
3

--------------------------------------------------------------------------------


 
(3) For the purpose of clause (4) of the definition of Market Quotation, Party B
shall have determined (upon receipt of evidence that the Rating Agency Condition
has been satisfied), whether a Firm Offer is made in respect of a Replacement
Transaction with commercial terms substantially the same as those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions) ); provided, however, that notwithstanding the
provisions of this Part 1(f)(i), nothing in this Agreement shall preclude Party
A from obtaining Market Quotations.
 
(4) At any time on or before the Latest Settlement Amount Determination Day at
which two or more Market Quotations remain capable of becoming legally binding
upon acceptance, Party B shall be entitled to accept only the lowest of such
Market Quotations.
 
(5) If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Latest Settlement Amount
Determination Day.
 
(6) If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement shall be deleted in its entirety and replaced with the following:
 
"Second Method and Market Quotation. If Second Method and Market Quotation
apply, subject to Part 1(j)(iv) below,(1) Party B shall pay to Party A an amount
equal to the absolute value of the Settlement Amount in respect of the
Terminated Transactions, (2) Party B shall pay to Party A the Termination
Currency Equivalent of the Unpaid Amounts owing to Party A and (3) Party A shall
pay to Party B the Termination Currency Equivalent of the Unpaid Amounts owing
to Party B, provided that, (i) the amounts payable under (2) and (3) shall be
subject to netting in accordance with Section 2(c) of this Agreement and (ii)
notwithstanding any other provision of this Agreement, any amount payable by
Party A under (3) shall not be netted-off against any amount payable by Party B
under (1).";
 

 
(ii)
Second Method will apply; provided, however, that Party B shall have no
obligation to make any payment to Party A under Section 6 as a result of any
Event of Default or Termination Event other than an Event of Default of Party B
under Section 5(a)(i) and 5(a)(vii) (as modified by Part 1(k)) of this Agreement
or an Additional Termination Event in Part 1(j) (iv) or (v). This modification
of the terms of Section 6 of this Agreement has been freely bargained for by the
parties and will not affect the obligation, if any, of Party B with respect to
Unpaid Amounts. Party A acknowledges having received consideration sufficient to
warrant its agreement to the approach contemplated in this Part 1(f) provision.

 
(g)
"Termination Currency" means United States Dollars.

 
(h)
Tax Event and Tax Event Upon Merger. Section 5(b)(ii) will apply; provided that
the words "(x) any action taken by a taxing authority, or brought in a court of
competent jurisdiction, on or after the date on which a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (y)" shall be deleted.

 
Section 5(b)(iii) will apply, provided that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event upon Merger in
respect of which it is the Affected Party.
 
4

--------------------------------------------------------------------------------




Section 6(b)(ii) will apply, provided that the words "or if a Tax Event Upon
Merger occurs and the Burdened Party is the Affected Party" shall be deleted.
 
(i)
Trigger Events. If Collateralization Event (as defined below) occurs with
respect to Party A (or any applicable Credit Support Provider), then:

 

 
(i)
Party A will promptly give notice of the circumstances to Party B (with a copy
to the Trustee) and to each Rating Agency (as defined herein) and

 

 
(ii)
(A) Party A will at its own expense (and subject to the Rating Agency
Condition), assign the Transactions under this Agreement to a third party within
thirty (30) days of such Collateralization Event that meets or exceeds, or as to
which any applicable credit support provider meets or exceeds, the Approved
Ratings Thresholds (as defined below) on terms substantially similar to this
Agreement and must obtain a release of the mutual obligations of Party A and
Party B under this Agreement, subject to survival of indemnities in respect of
tax matters (a "Release") and provided (x) the right to designate an Early
Termination Date under a substitute agreement with such third party on the
grounds contemplated in Section 5(a)(vii) of this Agreement would be enforceable
against that entity (or a receiver, conservator or trustee for it or its
property), subject, if applicable, only to such limitations as are provided for
in the Federal Deposit Insurance Act (the "FDIA"), (y) Party B would, in
proceedings of the kinds contemplated in that provision, have an enforceable
right to apply any collateral posted by the proposed counterparty to secure its
obligations under the proposed replacement agreement without need for leave of
court or any other person (subject, if applicable, only to such qualifications
as may be relevant under the FDIA), and (z) no withholding taxes would be
applicable to payments to be made by or to Party B in respect of payments due
under Section 2(a) of the proposed agreement or

 
(B) Party A will at its own expense (and subject to the Rating Agency Condition)
and within thirty (30) days of such Collateralization Event, deliver collateral,
in the amount specified under the Credit Support Annex or
 
(C) otherwise provide, at its own expense and within thirty (30) days of such
Collateralization Event, Alternative Credit Support, as defined below, subject
to the Rating Agency Condition
 
(provided, however, that if Standard & Poor’s, a division of The McGraw Hill
Companies, Inc. (it or its successor, "S&P"), or Fitch Ratings (it or its
successor, "Fitch", and collectively with S&P, the "Rating Agencies") (A)
withdraws its rating for the short-term unsecured and unsubordinated debt (the
"Short Term Rating") of Party A (or its Credit Support Provider) or (B) reduces
its Short Term Rating of Party A (or its Credit Support Provider) to a level
below "BBB-" by S&P or "F2" by Fitch (a "Ratings Event"), Party A will no longer
be eligible to deliver collateral pursuant to clause (ii)(B) or provide
Alternative Credit Support pursuant to clause (ii)(C), but must assign the
Transactions hereunder, at its own expense, to a third party within ten (10)
Business Days of such Ratings Event that meets or exceeds, or as to which any
applicable credit support provider meets or exceeds, the Approved Ratings
Thresholds (as defined below) on terms substantially similar to this Agreement
and must obtain a Release under this Agreement).
 
5

--------------------------------------------------------------------------------


 
For purposes of this Transaction, a "Collateralization Event" will occur with
respect to Party A (or any applicable credit support provider), if its rating
falls below (A) a Short Term Rating at least equal to "A-1" by S&P (or if no
Short Term Rating exists, a rating for the long term unsecured and
unsubordinated debt of Party A of "A+") or "F1" by Fitch such ratings being
referred to herein as the "Approved Ratings Thresholds." For purposes of this
provision, "Rating Agency Condition" means, with respect to any particular
proposed act or omission to act hereunder that the party acting or failing to
act must consult with each Rating Agency (which term for the avoidance of doubt
excludes Moody’s Investors Service, Inc. (it or its successor, "Moody’s"))
making a rating reduction or withdrawal (each such Rating Agency, a "Downgrading
Rating Agency") and receive from each Downgrading Rating Agency (with a copy to
the Trustee) a confirmation in writing that their respective ratings of the
Certificates as in existence immediately prior to the Rating Event will be
restored or maintained. For purposes of this Agreement, "Alternative Credit
Support" means an absolute and unconditional guarantee, credit intermediation
arrangement, letter of credit or other additional credit support or collateral.
Any document governing Alternative Credit Support shall be made a Credit Support
Document for Party A pursuant to an amendment to this Agreement.
 
(j)
Additional Termination Events will apply. Each of the following will be an
"Additional Termination Event":

 
(i) A Collateralization Event or a Ratings Event has occurred and Party A has
not complied with (i) above, then an Additional Termination Event will have
occurred with respect to Party A.
 
(ii) Moody’s Rating Events.


First Rating Trigger Collateral. Party A has failed to comply with or perform
any obligation to be complied with or performed by Party A in accordance with
the Credit Support Annex and (A) the Second Rating Trigger Requirements do not
apply or (B) less than 30 Local Business Days have elapsed since the last time
the Second Rating Trigger Requirements did not apply.
 
Second Rating Trigger Replacement. (A) The Second Rating Trigger Requirements
apply and 30 or more Local Business Days have elapsed since the last time the
Second Rating Trigger Requirements did not apply and (B) (i) at least one
Eligible Replacement has made a Firm Offer (which remains capable of becoming
legally binding upon acceptance) to be the transferee of a transfer to be made
in accordance with Part 5(t)(ii) below and/or (ii) at least one entity with the
First Trigger Required Ratings and/or the Second Trigger Required Ratings has
made a Firm Offer (which remains capable of becoming legally binding upon
acceptance by the offeree) to provide an Eligible Guarantee in respect of all of
Party A’s present and future obligations under this Agreement.
 
For purposes of this Agreement:
 
"Eligible Guarantee" means an unconditional and irrevocable guarantee that is
provided by a guarantor as principal debtor rather than surety and is directly
enforceable by Party B, where either (A) a law firm has given a legal opinion
confirming that none of the guarantor’s payments to Party B under such guarantee
will be subject to withholding for Tax or (B) such guarantee provides that, in
the event that any of such guarantor’s payments to Party B are subject to
withholding for Tax, such guarantor is required to pay such additional amount as
is necessary to ensure that the net amount actually received by Party B (free
and clear of any withholding tax) will equal the full amount Party B would have
received had no such withholding been required.
 
6

--------------------------------------------------------------------------------


 
"Eligible Replacement" means an entity (A) with the First Trigger Required
Ratings and/or the Second Trigger Required Ratings or (B) whose present and
future obligations owing to Party B are guaranteed pursuant to an Eligible
Guarantee provided by a guarantor with the First Trigger Required Ratings and/or
the Second Trigger Required Ratings as evidenced by Party B's receipt of
confirmation that the Rating Agency Condition has been satisfied..
 
"Firm Offer" means an offer which, when made, is capable of becoming legally
binding upon acceptance.
 
"Moody’s Short-term Rating" means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.
 
"Relevant Entities" means Party A and any guarantor under an Eligible Guarantee
in respect of all of Party A’s present and future obligations under this
Agreement.
 
An entity shall have the "First Trigger Required Ratings" (A) where such entity
is the subject of a Moody’s Short-term Rating, if such rating is "Prime-1" and
its long-term, unsecured and unsubordinated debt or counterparty obligations are
rated "A2" or above by Moody’s and (B) where such entity is not the subject of a
Moody’s Short-term Rating, if its long-term, unsecured and unsubordinated debt
or counterparty obligations are rated "A1" or above by Moody’s.
 
the "Second Rating Trigger Requirements" shall apply so long as no Relevant
Entity has the Second Trigger Required Ratings.
 
An entity shall have the "Second Trigger Required Ratings" (A) where such entity
is the subject of a Moody’s Short-term Rating, if such rating is "Prime-2" or
above and its long-term, unsecured and unsubordinated debt or counterparty
obligations are rated "A3" or above by Moody’s and (B) where such entity is not
the subject of a Moody’s Short-term Rating, if its long-term, unsecured and
unsubordinated debt or counterparty obligations are rated "A3" or above by
Moody’s.
 
So long as the Second Rating Trigger Requirements apply, Party A will at its own
cost use commercially reasonable efforts to, as soon as reasonably practicable,
procure either (A) an Eligible Guarantee in respect of all of Party A’s present
and future obligations under this Agreement to be provided by a guarantor with
the First Trigger Required Ratings and/or the Second Trigger Required Ratings or
(B) a transfer in accordance with Part 5(t)(ii) below.
 
(iii) A Hedge Disclosure Event (as defined below) has occurred and Party A has
not, within ten (10) Business Days after such Hedge Disclosure Event, complied
with one of the solutions listed below.
 
So long as Party B has reporting requirements under the Securities Exchange Act
of 1934, as amended, it shall be a hedge disclosure event ("Hedge Disclosure
Event") if at any time after the date hereof NovaStar Mortgage, Inc. (the
"Sponsor") shall notify Party A that in the reasonable discretion of the Sponsor
acting in good faith, the "aggregate significance percentage" of all derivative
instruments (as such term is defined in Item 1115(b)(2) of Regulation AB)
provided by Party A and any of its affiliates to Party B (the "Significance
Percentage") is 10% or more.
 
7

--------------------------------------------------------------------------------


 
Following a Hedge Disclosure Event, Party A shall take one of the following
actions at its own expense: either (A) (1) if the Significance Percentage is 10%
or more, but less than 20%, Party A shall provide the information set forth in
Item 1115(b)(1) (or, in its sole discretion, the information set forth in Item
1115(b)(2)) of Regulation AB for Party A (or for the group of affiliated
entities, if applicable) or (2) if the Significance Percentage is 20% or more,
Party A shall provide the information set forth in Item 1115(b)(2) of Regulation
AB for Party A (or for the group of affiliated entities, if applicable)
(collectively, the "Additional Hedge Disclosure Information") to the Sponsor or
(B) Party A shall assign all of its rights and obligations under one or more
Transactions (such that the Significance Percentage of Party A no longer exceeds
10% in the reasonable discretion of the Sponsor acting in good faith ) to a
replacement counterparty that is rated at or above the Approved Ratings
Threshold and the Second Trigger Required Ratings and subject to the Rating
Agency Condition, pursuant to documentation substantially similar to the
documentation then in place and subject to prior notification to the Rating
Agencies, which counterparty is willing to provide the Additional Hedge
Disclosure Information (with respect to itself or for its group of affiliated
entities, if applicable) to the Sponsor, in the event that the Significance
Percentage of Transactions to which it is a counterparty exceeds 10% in the
reasonable discretion of the Sponsor acting in good faith. For purpose of clause
(B) above, the parties agree that National Westminister Bank Plc ("NatWest")
shall be an acceptable replacement for Party A, so long as NatWest is able to
provide the required Additional Hedge Disclosure Information and the other
conditions set forth in clause (B) above are satisfied.
 
"Regulation AB" means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Securities and Exchange Commission ("SEC") in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506, 1,531 (Jan. 7, 2005)) or by the staff of the SEC, or as may be provided
by the SEC or its staff from time to time.
 
For the purposes of the Termination Events (i), (ii) and (iii) above, Party A
shall be the sole Affected Party.
 
(iv) Deutsche Bank National Trust Company, as trustee (together with its
successors and assigns, the "Trustee") receives notice (a "Termination Notice")
of an optional termination of the Pooling and Servicing Agreement among NovaStar
Mortgage Funding Corporation, NovaStar Mortgage, Inc., U.S. Bank National
Association, and Deutsche Bank National Trust Company dated as of June 1, 2007
(the "Pooling and Servicing Agreement") under Article XI of the Pooling and
Servicing Agreement (an "Optional Termination") and there remains no more than 5
Business Days prior to the proposed termination date. In the case of an Optional
Termination, Party B shall be the Sole Affected Party, but both Party A and
Party B shall have the right to cause a termination of this Agreement. Following
notification from the Trustee that it has received a Termination Notice, Party A
shall provide the Trustee from time to time, upon request, with good faith
estimates of the amount that would be payable under Section 6(e)(ii) in the
event of such Optional Termination. Any termination payment payable in respect
of such Additional Termination Event shall be paid on the relevant termination
date.
 
(v) The Pooling and Servicing Agreement is amended or otherwise modified,
without the prior written consent of Party A, if such amendment or modification
would materially adversely affect the rights of Party A under the Pooling and
Servicing Agreement or this Agreement, where such consent is required under the
Pooling and Servicing Agreement. For the purposes of this Additional Termination
Event, Party B shall be the sole Affected Party.

8

--------------------------------------------------------------------------------


 
(k)
Events of Default.

 

 
(i)
The following Events of Default will not apply to Party A: Section 5(a)(ii) and
Section 5(a)(v).

 

 
(ii)
The following Events of Default will not apply to Party B: Section 5(a)(ii),
Section 5(a)(iv), Section 5(a)(v) and Section 5(a)(vi). In addition, Section
5(a)(vii) is hereby modified by deleting clauses (2), (7) and (9).

 

 
(iii)
Section 5(a)(vii)(4) will not apply to Party B with respect to proceedings or
petitions instituted or presented by Party A or any Affiliate of Party A.

 

 
(iv)
Section 5(a)(vii)(6) will not apply to Party B to the extent that it refers to
(i) the appointment of (a) the Trustee of the Trust and the Supplemental
Interest Trust under the Pooling and Servicing Agreement, (b) the Custodian
under the Pooling and Servicing Agreement, or (c) any successor to either (a) or
(b) or (ii) any appointment that Party B has not become subject to.

 

 
(v)
Section 5(a)(vii)(8) will not apply to Party B to the extent that it applies to
Section 5(a)(vii)(2),(4),(6), and (7) (except to the extent that such provisions
are not disapplied with respect to Party B).

 

 
(vi)
Section 5(a)(iii) will not apply to Party B except that Section 5(a)(iii)(1)
will apply in respect of Party B’s obligations under Paragraph 3(b) of the
Credit Support Annex.

 

 
(vii)
Notwithstanding Sections 5(a)(i) and 5(a)(iii), any failure by Party A to comply
with or perform any obligation to be complied with or performed by Party A under
the Credit Support Annex shall not be an Event of Default unless (A) (i) the
Second Rating Trigger Requirements apply and at least 30 Local Business Days
have elapsed since the last time the Second Rating Trigger Requirements did not
apply and (ii) such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to Party A or (B) (i) a
Ratings Event has occurred and at least 10 Local Business Days have elapsed
since the date such Ratings Event occurred and (ii) such failure is not remedied
on or before the third Local Business Day after notice of such failure is given
to Party A.

 
The foregoing is without prejudice to application to Party A and Party B of the
Events of Default in Paragraph 7 of any Credit Support Annex made part of this
Agreement pursuant to Part 1(h) of this Schedule and is also without prejudice
to the further exclusion in Part 1(c) of this Schedule.
 
PART 2
TAX REPRESENTATIONS
 
(a)
Payer Tax Representation. For the purpose of Section 3(e) of this Agreement,
each party will make with respect to itself the following representation:

 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representation made by
the other party pursuant to Section 3(f) of this Agreement; (ii) the
satisfaction of the agreement of the other party contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement; and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement,
 
9

--------------------------------------------------------------------------------


 
provided that it shall not be a breach of this representation where reliance is
placed on sub-clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.
 
(b)
Payee Tax Representations. For the purposes of Section 3(f), each party makes
the following representations:

 

 
(i)
The following representation will apply to Party A:

 
(a)  It is a tax resident of the United Kingdom.


(b)  It is a "foreign person" within the meaning of the applicable U.S. Treasury
Regulations concerning information reporting and backup withholding tax (as in
effect on January 1, 2001), unless Party A provides written notice to Party B
that it is no longer a foreign person.


(c)  In respect of each Transaction it enters into through an office or
discretionary agent in the United States or which otherwise is allocated (in
whole or part) for United States federal income tax purposes to such United
States trade or business, each payment received or to be received by it under
such Transaction (or portion thereof, if applicable) will be effectively
connected with its conduct of a trade or business in the United States; and


(d)  In respect of all other Transactions or portions thereof, no such payment
received or to be received by it in connection with this Agreement is
attributable to a trade or business carried on by it through a permanent
establishment in the United States.


If applicable, Party A is eligible for the benefits of the "Interest", "business
profits" or "other income" article of the Specified Treaty, and pursuant to this
benefit, any payment (other than those described in (c) above and interest under
Section 2(e), 6(d)(ii) or 6(e) of this Agreement) received by Party A under the
terms of this agreement is wholly exempt from any deduction or withholding for
or on account of Tax. "Specified treaty" means the double tax convention between
The United States of America and the United Kingdom.
 

 
(ii)
The following representation will apply to Party B:

 
NovaStar Mortgage Supplemental Interest Trust, Series 2007-2 is a New York
common law trust and not a foreign trust for United States tax purposes.
 
10

--------------------------------------------------------------------------------


 
PART 3
AGREEMENT TO DELIVER DOCUMENTS
 
For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:
 
PARTY
REQUIRED TO DELIVER DOCUMENT
 
FORM/DOCUMENT/CERTIFICATE
 
DATE BY WHICH TO BE DELIVERED
 
COVERED BY SECTION 3(d) REPRESENTATION
Party A & B
 
Any form or document reasonably requested by the other party to permit payments
without (or with minimal) withholding of Tax as specified in Section 4(a)(iii)
of this Agreement.
 
(i) Upon execution of this Agreement and (ii) as soon as practicable after
request.
 
No
             
Party A & B
 
Signing Authority, being evidence of authority, incumbency and specimen
signature of each person executing any document on its behalf in connection with
this Agreement and any Credit Support Document.
 
Upon execution of this Agreement and, if requested, any Confirmation.
 
Yes
             
Party A
 
The audited annual report of such party.
 
As soon as practicable after request.
 
Yes
             
Party A
 
Agency Agreement between Party A and Greenwich Capital Markets, Inc., dated as
of December 8, 2000, as amended from time to time.
 
Upon execution of this Agreement.
 
No
             
Party B
 
Executed copies of the Pooling and Servicing Agreement (as defined below), the
Prospectus Supplement, and such other documents as requested by Party A.
 
Upon execution of this Agreement.
 
No
             
Party B
 
Any and all proposed and executed amendments to the Pooling and Servicing
Agreement (as defined below).
 
Each (i) date of distribution to the Certificateholders for executed amendments
or (ii) date of proposal by Party B, for amendments that require consent of
Party A, as applicable.
 
No
             
Party B
 
Such information in connection with the Certificates or the Pooling and
Servicing Agreement (as defined below) as Party A may reasonably request.
 
As soon as practicable after request.
 
No
             
Party A & Party B
 
Legal opinions acceptable to the other party in the form and substance to be
satisfactory to the other party.
 
Upon execution of this Agreement.
 
No

 
11

--------------------------------------------------------------------------------



PART 4
MISCELLANEOUS
 
(a)
Addresses For Notices. For the purpose of Section 12(a) of this Agreement:

 
(i) Notices or communications shall, with respect to a particular Transaction,
be sent to the address, telex number or facsimile number reflected in the
Confirmation of that Transaction. In addition (or in the event the Confirmation
for a Transaction does not provide relevant addresses/information for notice),
with respect to notices provided pursuant to Section 5 and 6 of this Agreement,
notice shall be provided to:
 
Address for notices or communications to Party A:
 
Address:
c/o RBS Financial Markets, Level 4, 280 Bishopsgate
 
London, EC2M 3UR
Attention:
Swaps Administration
Telephone:
020 7085 5000
Facsimile:
020 7085 5050
   
Notices provided pursuant to Section 5 and 6 of this Agreement shall be provided
to:
   
Address:
c/o RBS Financial Markets
 
Level 7, 280 Bishopsgate
 
London, EC2M 3UR
Attention:
Financial Markets Legal
Telephone:
44 207 085 5000
Facsimile:
44 207 085 8411
   
With a copy to:
     
Address:
c/o Greenwich Capital Markets
 
600 Steamboat Road
 
Greenwich, CT 06830
Attention:
Legal Department - Derivatives Documentation
Telephone:
203 618-2531/32
Facsimile:
203 618-2533/34
   
Address for notices or communications to Party B:
   
Address:
c/o NovaStar Mortgage Inc.
 
8140 Ward Parkway, Suite 300
 
Kansas City, Missouri 64114
Attention:
Matt Kaltenrieder
Facsimile No.:
816-237-7515
   
With a copy to:
     
Address:
Deutsche Bank National Trust Company
 
1761 East St. Andrew Place
 
Santa Ana, California 92705
Attention:
Trust Administration- NS0702
Facsimile No.:
714-247-6478

 
12

--------------------------------------------------------------------------------


 
With a copy to:
     
Address:
Standard & Poor's Ratings Services
 
55 Water Street
 
New York, New York 10041-0003
Attention:
Residential Mortgage Surveillance Group
Facsimile No.:
212-438-2652
   
With a copy to:
     
Address:
Moody's Investors Service
 
99 Church Street
 
New York, New York 10007
Attention:
RMBS Monitoring Department
Facsimile No.:
212-298 7139

 
(ii) Notices. Section 12(a) is amended by adding in the third line thereof after
the phrase "messaging system" and before the ")" the words "; provided, however,
any such notice or other communication may be given by facsimile transmission
(it being agreed that the burden of proving receipt will be on the sender and
will not be met by a transmission report generated by the sender’s facsimile
machine)".
 
(b)
Process Agent. For purposes of Section 13(c) of this Agreement:

 
Party A appoints as its Process Agent: Not applicable 
 
Party B appoints as its Process Agent: Not applicable
 
(c)
Offices. The provisions of Section 10(a) will apply to this Agreement.

 
(d)
Multibranch Party. For purpose of Section 10(c) of this Agreement:

 
Party A is a Multibranch Party and may act through its Offices in London and New
York.
 
Party B is not a Multibranch Party.
 
(e)
Calculation Agent. Party A.

 
(f)
Credit Support Documents. Details of any Credit Support Documents:

 
In the case of Party A means the credit support annex (the "Credit Support
Annex") entered into between Party A and Party B in relation to this Master
Agreement and any Eligible Guarantee.
 
In the case of Party B, not applicable.
 
(g)
Credit Support Provider means

 
in relation to Party A, the guarantor under any guarantee in support of Party
A’s obligations under this Agreement.
 
13

--------------------------------------------------------------------------------


 
In relation to Party B: Not applicable.
 
(h)
Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS WHOLLY PERFORMED
WITHIN NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE.

 
(i)
Single Agreement. Section 1(c) shall be amended by the addition of the words ",
the credit support annex entered into between Party A and Party B in relation to
this Master Agreement" after the words "Master Agreement".

 
(j)
Local Business Day. The definition of Local Business Day in Section 14 of this
Agreement shall be amended by the addition of the words "or any Credit Support
Document" after "Section 2(a)(i)" and the addition of the words "or Credit
Support Document" after "Confirmation".

 
(k)
Netting of Payments. Sub-paragraph (ii) of Section 2(c) of this Agreement will
apply to all Transactions hereunder, unless otherwise provided in the relevant
Confirmation(s).

 
(l)
"Affiliate" will have the meaning specified in Section 14 but will have no
meaning as applied to Party B.

 
PART 5
OTHER PROVISIONS
 
(a) ISDA Definitions Incorporated by Reference. The definitions and provisions
of the 2000 ISDA Definitions (the "ISDA Definitions") (as published by the
International Swaps and Derivatives Association, Inc. -- "ISDA") are
incorporated by reference herein. Any terms used and not otherwise defined
herein which are contained in the ISDA Definitions shall have the meaning set
forth therein. In the event of any conflict between the ISDA Definitions and any
other ISDA-published definitions referenced in a Confirmation, such Confirmation
and the ISDA-published definitions referred to therein shall control for
purposes of the particular Transaction. For the avoidance of doubt, any
reference to a "Swap Transaction", if any, in the Definitions is deemed to be a
reference to a "Transaction" for the purpose of interpreting this Agreement or
any Confirmation, and any reference to a "Transaction" in this Agreement or any
Confirmation is deemed to be a reference to a "Swap Transaction" for the purpose
of interpreting the Definitions.
 
(b) Condition Precedent. The condition precedent specified in Section
2(a)(iii)(1) of this Agreement does not apply to a payment or delivery owing by
a party if the other party shall have satisfied in full all of its payment and
delivery obligations under Section 2(a)(i) of this Agreement and shall at the
relevant time have no future payment or delivery obligations, whether absolute
or contingent, under Section 2(a)(i).
 
(c) Additional Representations. Section 3 is hereby amended by adding at the end
thereof the following subparagraph:
 

 
(i)
"(g) No Agency. It is entering into this Agreement, the Credit Support Document
and any other document relating to this Agreement and each Transaction hereunder
as principal and not as agent or in any capacity, fiduciary or otherwise, and no
other person has an interest herein."

 
14

--------------------------------------------------------------------------------


 

 
(ii)
The following additional representation shall be given by Party A only:

 
"(h) Pari Passu. Its obligations under this Agreement rank pari passu with all
of its other unsecured, unsubordinated obligations except those obligations
preferred by operation of law."
 
(d) Tax.
 

 
(i)
Notwithstanding the definition of "Indemnifiable Tax" in Section 14 of this
Agreement, in relation to payments by Party A, any Tax shall be an Indemnifiable
Tax and in relation to Party B, no Tax shall be an Indemnifiable Tax.

 

 
(ii)
Section 2(d)(i)(4) of this Agreement shall be deleted in its entirety and
replaced with the words "if such Tax is an Indemnifiable Tax, pay to Party B, in
addition to the payment which Party B is otherwise entitled under this
Agreement, such additional amount as is necessary to ensure that the net amount
actually received by Party B (free and clear of Indemnifiable Taxes, whether
against Party A or Party B) will equal the full amount Party B would have
received had no such deduction or withholding been required."

 
(e) Swap Exemption. Each party hereto represents to the other party on and as of
the date hereof and on each date on which a Transaction is entered into between
them hereunder, that it is an "eligible contract participant" as defined in the
Commodity Exchange Act, as amended.
 
(f) Relationship between Parties. In connection with the negotiation of, the
entering into, of this Agreement, and any other documentation relating to this
Agreement to which it is a party or that it is required by this Agreement to
deliver, each party hereby represents and warrants, and, in connection with the
negotiation of, the entering into, and the confirming of the execution of each
Transaction, each party will be deemed to represent, to the other party as of
the date hereof (or, in connection with any Transaction, as of the date which it
enters into such Transaction) that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):
 
(i) Non-Reliance Party A is acting for its own account, and, with respect to
Party B, Deutsche Bank National Trust Company is executing as Trustee for Party
B. Each has made its own independent decisions to enter into that Transaction
and as to whether that Transaction is appropriate or proper for it based upon
its own judgment and upon advice from such advisers as it has deemed necessary.
It is not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction; it
being understood that information and explanations related to the terms and
conditions of a Transaction shall not be considered investment advice or a
recommendation to enter into that Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of that Transaction.
 
(ii) Assessment and Understanding It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction. It has determined to its satisfaction whether or not the rates,
prices or amounts and other economic terms of each Transaction and the
indicative quotations (if any) provided by the other party reflect those in the
relevant market for similar transactions, and all trading decisions have been
the result of arm’s length negotiations between the parties.
 
15

--------------------------------------------------------------------------------


 
(iii) Status of Parties The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.
 
(iv) Related Transactions. It is aware that each other party to this Agreement
and its Affiliates may from time to time (A) take positions in instruments that
are identical or economically related to a Transaction or (B) have an investment
banking or other commercial relationship with the issuer of an instrument
underlying a Transaction.
 
(g) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION.
 
(h) Consent to Telephonic Recording. Each party hereto consents to the
monitoring or recording, at any time and from time to time, by the other party
of the telephone conversations of trading and marketing personnel of the parties
and their authorized representatives in connection with this Agreement or any
Transaction or potential Transaction; and each party, waives any further notice
of such monitoring or recording and agree to give proper notice and obtain any
necessary consent of such personnel or any such monitoring or recording.
 
(i) Agency Role of Greenwich Capital Markets, Inc. In connection with this
Agreement, Greenwich Capital Markets, Inc. has acted as agent on behalf of Party
A. Greenwich Capital Markets, Inc. has not guaranteed and is not otherwise
responsible for the obligations of Party A under this Agreement.
 
(j) Pooling and Servicing Agreement. Capitalized terms used in this Agreement
that are not defined herein and are defined in the Pooling and Servicing
Agreement shall have the respective meanings assigned to them in the Pooling and
Servicing Agreement.
 
(k) Amendment of the Pooling and Servicing Agreement. 
 
(1) Party B will not amend, supplement or otherwise modify the Pooling and
Servicing Agreement except in compliance with the provisions of Section 12.01 of
the Pooling and Servicing Agreement.
 
(2) As provided in Section 12.01 of the Pooling and Servicing Agreement, Party A
will be provided with any proposed amendment to the Pooling and Servicing
Agreement that requires the consent of Party A, and with a copy of any executed
amendment to the Pooling and Servicing Agreement.
 
(l) Assignment and Pledge Under the Pooling and Servicing Agreement.
Notwithstanding Section 7 of this Agreement, Party A hereby acknowledges that
Deutsche Bank National Trust Company is acting as Trustee pursuant to the
Pooling and Servicing Agreement and consents thereto and to the transfer to the
Trustee of a security interest in all rights of Party B under this Agreement.
Deutsche Bank National Trust Company, acting as Trustee on behalf of the holders
of the Certificates, shall have the right to enforce this Agreement, including
the terms of Part 1(i), against Party A. Party A shall be entitled to rely on
any notice or communication from the Trustee to that effect; provided, further,
that any such notice or communication shall be in writing and delivered to Party
A in accordance with Section 12 hereof. Party A shall be entitled to assume the
authenticity of any such notice or communication and shall have no obligation to
verify the accuracy of any facts asserted therein or the authority of the sender
thereof. Party B hereby indemnifies and shall cause Party A to be indemnified
against any losses, costs, claims or liabilities arising from Party A's reliance
on any such notice or communication (subject to the availability of funds
therefor in accordance with the Flow of Funds as set forth in Article IV of the
Pooling and Servicing Agreement), and Party A shall be released from any further
obligations to Party B to the extent that it has rendered performance of such
obligations to the Trustee for the benefit of the holders of the Certificates.
The parties acknowledge that the indemnity contained in this Part 5(k) shall be
subject to the Flow of Funds set forth in Section 4.04 of the Pooling and
Servicing Agreement and is only due to the extent funds are available for the
payment thereof in accordance with the Pooling and Servicing Agreement.
 
16

--------------------------------------------------------------------------------


 
(m) Regarding Party A. Party B acknowledges and agrees that Party A has had and
will have no involvement in and, accordingly, Party A accepts no responsibility
for: (i) the establishment, structure, or choice of assets of Party B; (ii) the
selection of any person performing services for or acting on behalf of Party B;
(iii) the selection of Party A as a Hedge Counterparty; (iv) the terms of the
Certificates; (v) the preparation of or passing on the disclosure and other
information contained in the prospectus supplement dated May [ ], 2007 (other
than certain information provided by Party A expressly for inclusion therein in
the form attached hereto as Exhibit I), the Pooling and Servicing Agreement or
any other agreements or documents used by Party B or any other party in
connection with the marketing and sale of the Certificates; (vi) the ongoing
operations and administration of Party B, including the furnishing of any
information to Party B which is not specifically required under this Agreement;
or (vii) any other aspect of Party B's existence.
 
(n) No Petition for Bankruptcy. Party A, by entering into this Agreement, hereby
covenants and agrees that in connection with any obligations of Party B under
this Agreement, Party A will not institute against Party B or the Trust (as
defined in the Pooling and Servicing Agreement), any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year (or, if longer, the
applicable preference period) and a day after the latest maturing security
issued by Party B is paid; provided however, that nothing herein shall preclude
or estop Party A prior to the expiration of the applicable preference period (i)
from taking any action in (x) any case or proceeding voluntarily filed or
commenced by or on behalf of Party B or (y) any involuntary bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceeding under any federal or state bankruptcy or similar law filed or
commenced against Party B by a person other than Party A or (ii) from commencing
against Party B or any properties of Party B any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding. This provision shall survive termination of this Agreement for any
reason whatsoever.
 
(o) Representations of Party B. As an inducement to Party A for entering into
this Agreement and each Transaction hereunder, Party B represents that for the
purposes of the Pooling and Servicing Agreement:
 
(i) Party A is a "Hedge Counterparty";
 
(ii) each Transaction entered into between Party A and Party B hereunder is a
"Hedge Agreement".
 
(p) Not Acting in Individual Capacity. Deutsche Bank National Trust Company is
signing this Agreement solely in its capacity as Trustee of Party B under the
Pooling and Servicing Agreement and in the exercise of the powers and authority
conferred and vested in it thereunder and not in its individual capacity. It is
expressly understood and agreed by the parties hereto that (i) each of the
representations, undertakings and agreements herein stated to be those of Party
B is made and intended for the purpose of binding only Party B, (ii) nothing
herein contained shall be construed as creating any liability for Deutsche Bank
National Trust Company, individually or personally, to perform any covenant
(either express or implied) contained herein stated to be those of Party B, and
all such liability, if any, is hereby expressly waived by the parties hereto,
and such waiver shall bind any third party making a claim by or through one of
the parties hereto, and (iii) under no circumstances shall Deutsche Bank
National Trust Company be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by Party B under this
Agreement. All persons having any claim against the Trustee reason of the
Transactions contemplated by this Agreement shall look only to the assets of
NovaStar Mortgage Supplemental Interest Trust, Series 2007-2 (subject to the
availability of funds therefor in accordance with the Flow of Funds as set forth
in Article IV of the Pooling and Servicing Agreement) for payment or
satisfaction thereof.
 
17

--------------------------------------------------------------------------------


 
(q) Amendment of Provisions and Transfer of Rights and Obligations. Without
limiting the provisions of Section 7(a) of this Agreement, no amendment or
transfer of the rights or obligations under this Agreement will be effective
without the prior written confirmation of each Rating Agency that such amendment
or transfer will not result in the reduction or withdrawal of the then current
ratings for any outstanding Certificates.
 
(r) Acknowledgement of Pledge of Collateral. Party A acknowledges Party B’s
pledge of its assets under the Pooling and Servicing Agreement and understands
that the proceeds of such assets will be applied, including to payments
hereunder, only in the order set forth in the Pooling and Servicing Agreement.
 
(s) Set-Off. Notwithstanding any provision of this Agreement or any other
existing or future agreement, Party A hereby irrevocably waives any and all
rights it may have to set-off, net, recoup or otherwise withhold or suspend or
condition payment or performance of any obligation between it and Party B
against any obligation between it and Party B under any other agreements;
provided that nothing herein shall be construed as limiting the provisions
contained in Section 2(c) or any other Section of this Agreement with respect to
the netting of the parties’ respective obligations under this Agreement or the
right of Party B to exercise any set-off right, by operation of law or
otherwise. Except as stated above, the provisions for Set-off set forth in
Section 6(e) of the Agreement shall not apply.
 
(t) Transfers
 

 
(i)
Section 7 of this Agreement shall not apply to Party A and, subject to Section
6(b)(ii) and Part 5(t)(ii) below, Party A may not transfer (whether by way of
security or otherwise) any interest or obligation in or under this Agreement
without the prior written consent of Party B.

 

 
(ii)
Subject to Part 5(v) below, Party A may (at its own cost) transfer all or
substantially all of its rights and obligations with respect to this Agreement
to any other entity (a "Transferee") that is an Eligible Replacement, provided
that Party B shall have determined which shall be evidenced by satisfaction of
the Rating Agency Condition, whether or not a transfer relates to all or
substantially all of Party A’s rights and obligations under this Agreement.
Following such transfer, all references to Party A shall be deemed to be
references to the Transferee.

 

 
(iii)
If an entity has made a Firm Offer (which remains capable of becoming legally
binding upon acceptance (which shall be evidenced by Party B's receipt of
confirmation that the Rating Agency Condition has been satisfied) to be the
transferee of a transfer to be made in accordance with (ii) above, Party B shall
(at Party A’s cost) at Party A’s written request, execute such documentation
provided to it as is reasonably deemed necessary by Party A to effect such
transfer.

 
18

--------------------------------------------------------------------------------


 
(u) Party B Agent. Party A acknowledges that Party B has appointed Deutsche Bank
National Trust Company as its agent under the Pooling and Servicing Agreement to
carry out certain functions on behalf of Party B, and that Deutsche Bank
National trust Company shall be entitled to give notices and to perform and
satisfy the obligations of Party B hereunder on behalf of Party B.
 
(v) Rating Agency Notification. Notwithstanding any other provision of this
Agreement, this Agreement shall not be amended, no Early Termination Date shall
be effectively designated by Party B, and no transfer of any rights or
obligations under this Agreement shall be made (other than a transfer of all of
Party A’s rights and obligations with respect to this Agreement in accordance
with Part 5(t)(ii) above) unless Moody’s has been given prior written notice of
such amendment, designation or transfer.
 
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Party A and Party B have caused this Schedule to be duly
executed as of the date first written above.
 
THE ROYAL BANK OF SCOTLAND PLC


By: Greenwich Capital Markets, Inc., its agent
NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST
TRUST, SERIES 2007-2
 
By: Deutsche Bank National Trust Company, as Trustee under the Pooling and
Servicing Agreement, acting not in its individual capacity, but solely in its
capacity as Trustee to NovaStar Mortgage Supplemental Interest Trust, Series
2007-2
       
By  /s/ David E. Wagner

--------------------------------------------------------------------------------

Name: David E. Wagner
Title: Managing Director
By  /s/ Ronaldo Reyes

--------------------------------------------------------------------------------

Name: Ronaldo Reyes
Title: Vice President
 

 
20

--------------------------------------------------------------------------------


 
Exhibit I
 
(Party A disclosure for prospectus supplement)
 
The Royal Bank of Scotland plc ("RBS") is a company limited by shares
incorporated under the law of Scotland and is the principal operating subsidiary
of The Royal Bank of Scotland Group plc ("RBS Group"), which, together with its
subsidiaries, is a diversified financial services group engaged in a wide range
of banking, financial and finance related activities in the United Kingdom and
internationally. The short-term unsecured and unguaranteed debt obligations of
RBS are currently rated "A-1+" by S&P, "P-1" by Moody’s and "F1+" by Fitch
Ratings The long-term, unsecured, unsubordinated and unguaranteed debt
obligations of RBS are currently rated "AA" by S&P, "Aa1" by Moody’s and "AA+"
by Fitch Ratings Except for the information provided in this paragraph, neither
RBS nor the RBS Group has been involved in the preparation of, and do not accept
responsibility for, this [free writing prospectus] [prospectus supplement] or
the accompanying prospectus. RBS is an affiliate of Greenwich Capital Markets,
Inc., an underwriter.
 
 

--------------------------------------------------------------------------------

 
 
Elections and Variables
to the 1994 ISDA Credit Support Annex
 
dated as of
 
June 1, 2007
 
between

 
THE ROYAL BANK OF SCOTLAND PLC,
Established as a bank under the laws of Scotland
and
NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2007-2
     

--------------------------------------------------------------------------------

(“Party A”)
 

--------------------------------------------------------------------------------

(“Party B”)

 
Paragraph 13.
 
(a)
Security Interest for “Obligations”.

 
The term “Obligations” as used in this Annex includes the following additional
obligations: None.


(b)
Credit Support Obligations.

 

 
(i)
Delivery Amount, Return Amount and Credit Support Amount.

 

 
(A)
“Delivery Amount” has the meaning specified in Paragraph 3(a), except that the
words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced by the words “on each Valuation
Date;” provided, that the Delivery Amount shall be calculated, with respect to
collateral posting required by each Rating Agency, by using (i) such Rating
Agency’s Valuation Percentages as provided below to determine Value and (ii) the
Credit Support Amount related to such Rating Agency. The Delivery Amount shall
be the greatest of such calculated amounts.

 

 
(B)
“Return Amount” has the meaning specified in Paragraph 3(b); provided, that the
Return Amount shall be calculated, with respect to collateral posting required
by each Rating Agency, by using (i) such Rating Agency’s Valuation Percentages
as provided below to determine Value and (ii) the Credit Support Amount related
to such Rating Agency. The Return Amount shall be the least of such calculated
amounts.

 

 
(C)
“Credit Support Amount” has the meaning specified in Paragraph 13(j)(iii).

 

 
(ii)
Eligible Collateral. The Valuation Percentages1  listed below shall apply to the
following Eligible Collateral:

 

--------------------------------------------------------------------------------

1 With respect to collateral types not listed below, such assets will be subject
to review by each of S&P and Moody’s.
 
1

--------------------------------------------------------------------------------




Instrument
 
Valuation Percentages applicable with respect to calculating Moody's First
Trigger Credit Support Amount
 
Valuation Percentages applicable with respect to calculating Moody's Second
Trigger Credit Support Amount
 
Valuation Percentages applicable with respect to calculating S&P Credit Support
Amount
 
 
 
Moody’s
 
Moody’s
 
S&P
 
U.S. Dollar Cash
   
100
%
 
100
%
 
100
%
Fixed Rate Treasury Debt issued by U.S. Treasury Department with Remaining
Maturity:
<1 Year
   
100
%
 
100
%
 
98.90
%
1 to 2 years
   
100
%
 
99
%
 
98.00
%
2 to 3 years
   
100
%
 
98
%
 
97.40
%
3 to 5 years
   
100
%
 
97
%
 
95.50
%
5 to 7 years
   
100
%
 
96
%
 
93.70
%
7 to 10 years
   
100
%
 
94
%
 
92.50
%
10 to 20 years
   
100
%
 
90
%
 
91.10
%
> 20 years
   
100
%
 
88
%
 
88.60
%
Floating-Rate Negotiable U.S. Dollar Denominated Treasury Debt Issued by The
U.S. Treasury Department
All Maturities
   
100
%
 
99
%
 
Not Eligible Collateral
 
Fixed-Rate U.S. Dollar Denominated Treasury U.S. Agency Debentures with
Remaining Maturity:
< 1 Year
   
100
%
 
99
%
 
98.50
%
1 to 2 years
   
100
%
 
99
%
 
97.70
%
2 to 3 years
   
100
%
 
98
%
 
97.30
%
3 to 5 years
   
100
%
 
96
%
 
94.50
%
5 to 7 years
   
100
%
 
93
%
 
93.10
%
7 to 10 years
   
100
%
 
93
%
 
90.70
%
10 to 20 years
   
100
%
 
89
%
 
87.70
%
> 20 years
   
100
%
 
87
%
 
84.40
%
Floating-Rate U.S. Dollar Denominated U.S. Agency Debentures
All maturities
   
100
%
 
98
%
 
Not Eligible Collateral
 
Qualified Commercial Paper
   
0
%*  
0
%*  
99
%

 
For the purposes of the above table, “Qualified Commercial Paper” means
commercial paper with a rating of at least P-1 by Moody’s and A-1+ by S&P and
having a maining
maturity of not more than one month.


*or such other percentage in respect of which Moody’s has provided a rating
affirmation.



 
(iii)
Thresholds.

 

 
(A)
“Independent Amount”  means with respect to Party A: Zero

 
“Independent Amount” means with respect to Party B: Zero
 

 
(B)
“Threshold” means with respect to Party A: infinity; provided that the Threshold
with respect to Party A shall be zero for so long as no Relevant Entity has the
First Trigger Required Ratings or a Collateralization Event is occurring and (i)
no Relevant Entity has had the First Trigger Required Ratings since this Annex
was executed, or (ii) at least 30 Local Business Days have elapsed since the
last time a Relevant Entity had the First Trigger Required Ratings, or (iii) no
Relevant Entity has met the Approved Ratings Thresholds since this Annex was
executed, or (iv) at least 30 calendar days have elapsed since the last time a
Collateralization Event occurred or (v) a Ratings Event is occurring.

 
“Threshold” means with respect to Party B: infinity.
 
2

--------------------------------------------------------------------------------


 

 
(C)
“Minimum Transfer Amount” means with respect to Party A: USD $100,000; provided,
however, that if S&P is rating the Certificates and the aggregate Certificate
Principal Balances of the rated Certificates falls below $50,000,000, then the
Minimum Transfer Amount shall mean USD $50,000.

 

(D)
“Minimum Transfer Amount” means with respect to Party B: USD $100,000 (or if the
Posted Collateral is less than $100,000, the aggregate Value of Posted
Collateral), provided, however, that if S&P is rating the Certificates and the
aggregate Certificate Principal Balances of the rated Certificates falls below
$50,000,000, then the Minimum Transfer Amount shall mean USD $50,000 (or if the
Posted Collateral is less than $50,000, the aggregate Value of Posted
Collateral). 

 

 
(E)
Rounding. The Delivery Amount will be rounded up to the nearest integral
multiple of USD $10,000. The Return Amount will be rounded down to the nearest
integral multiple of USD $10,000.

 

 
(iv)
“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part
1(f)(i) of the Schedule is deleted)” shall be inserted and (2) at the end of
such definition, the words “with terms substantially the same as those of this
Agreement.”

 
(c)
Valuation and Timing.

 

 
(i)
“Valuation Agent” means Party A in all circumstances.

 

 
(ii)
“Valuation Date” means the each Local Business Day.

 

 
(iii)
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable, provided that the calculations of Value and Credit
Support Amount will, as far as practicable, be made as of approximately the same
time on the same date.

 

 
(iv)
“Notification Time” means 9:00 a.m., New York time, on a Local Business Day.

 
(d)
Conditions Precedent and Secured Party’s Rights and Remedies. None.

 
(e)
Substitution.

 

 
(i)
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

 
(ii)
Consent. If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable.

 
(f)
Dispute Resolution.

 

 
(i)
“Resolution Time” means 11:00 a.m., New York time on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.

 
3

--------------------------------------------------------------------------------


 

 
(ii)
Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Eligible
Credit Support or Posted Credit Support as of the relevant Valuation Date or
date of Transfer will be calculated as follows:

 

 
(A)
with respect to any Eligible Credit Support or Posted Credit Support comprising
securities (“Securities”) the sum of (a)(x) the last bid price on such date for
such Securities on the principal national securities exchange on which such
Securities are listed, multiplied by the applicable Valuation Percentage; or (y)
where any Securities are not listed on a national securities exchange, the bid
price for such Securities quoted as at the close of business on such date by any
principal market maker (which shall not be and shall be independent from the
Valuation Agent) for such Securities chosen by the Valuation Agent, multiplied
by the applicable Valuation Percentage; or (z) if no such bid price is listed or
quoted for such date, the last bid price listed or quoted (as the case may be),
as of the day next preceding such date on which such prices were available,
multiplied by the applicable Valuation Percentage; plus (b) the accrued interest
where applicable on such Securities (except to the extent that such interest
shall have been paid to the Pledgor pursuant to Paragraph 5(c)(ii) or included
in the applicable price) as of such date; and

 

 
(B)
with respect to any Cash, the face amount thereof.

 

 
(iii)
Alternative. The provisions of Paragraph 5 will apply.

 
(g)
Holding and Using Posted Collateral.

 

 
(i)
Eligibility to Hold Posted Collateral; Custodians:

 
A Custodian will be entitled to hold Posted Collateral on behalf of Party B
pursuant to Paragraph 6(b); provided that:
 
(1) Posted Collateral may be held only in the following jurisdiction: United
States.
 
(2) Initially, the Custodian for Cash and Securities for Party B is: The Trustee
under the Pooling and Servicing Agreement, or any successor trustee thereto. 
 
(3) The Custodian for Party B is a party that (i) is a commercial bank or trust
company which is unaffiliated with Party B and organized under the laws of the
United States or state thereof, having combined capital and surplus of at least
$25,000,000 as set forth in its most recent published annual report of
condition, (ii) it or its parent shall have a long-term debt rating of "A1" or
better by Moody’s, "A+" (or better) and "A-1" (or better) by Standard & Poor’s
and "A+" or better by Fitch and (iii) shall hold all Eligible Credit Support in
the Hedge Collateral Account, as defined in the Pooling and Servicing Agreement.
 

(ii)
Use of Posted Collateral. The provisions of Paragraph 6(c) will not apply to
Party B. The Trustee shall invest Cash Posted Credit Support in such overnight
(or redeemable within two Local Business Days of demand) investments rated at
least A-1+ by S&P and Prime-1 by Moody’s or AAAm or AAAm-G by S&P and Aaa by
Moody’s (or such other investments as may be affirmed in writing by S&P and
Moody’s) as directed by Party A (unless an Event of Default or an Additional
Termination Event has occurred with respect to which Party A is the Defaulting
Party or sole Affected Party, in which case such funds shall be invested at the
written direction of the Servicer, or if neither Party A nor the Servicer
provides such written instructions, such funds shall be retained by the Trustee
uninvested) with gains and losses incurred in respect of such investments to be
for the account of Party A.

 
4

--------------------------------------------------------------------------------


 

(iii)
Notice. If a party or its Custodian fails to meet the criteria for eligibility
to hold (or, in the case of a party, to use) Posted Collateral set forth in this
Paragraph 13(g), such party shall promptly notify the other party of such
ineligibility.

 
(h)
Distributions and Interest Amount.

 

 
(i)
Interest Rate. The “Interest Rate” will be the actual rate of interest earned by
Party B or the Custodian if the Cash is invested at the direction of Party A in
accordance with Paragraph 13(g)(ii) above, otherwise the “Interest Rate” will be
the federal funds overnight rate as published by the Board of Governors of the
Federal Reserve System in H.15 (519) or its successor publication, or such other
rate as the parties may agree from time to time.

 

 
(ii)
Transfer of Interest Amount. The transfer of the Interest Amount will be made on
the second Local Business Day following the end of each calendar month and on
any other Local Business Day on which Posted Collateral in the form of Cash is
transferred to the Pledgor pursuant to Paragraph 3(b), in each case to the
extent that a Delivery Amount would not be created or increased by that
transfer, provided that Party B shall not be obliged to so transfer any Interest
Amount unless and until it has earned and received such interest.

 

 
(iii)
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

 
(i)
Address for Transfers.

 
Party A: To be notified to Party B by Party A at the time of the request for the
transfer.
 
Party B: To be notified to Party A by Party B upon request by Party A.
 
(j)
Other Provisions.

 

 
(i)
Costs of Transfer on Exchange.

 

 
Notwithstanding Paragraph 10, the Pledgor will be responsible for, and will
reimburse the Secured Party for, all transfer and other taxes and other costs
involved in the transfer of Eligible Credit Support either from the Pledgor to
the Secured Party or from the Secured Party to the Pledgor.




 
(ii)
Cumulative Rights.

 

 
The rights, powers and remedies of the Secured Party under this Annex shall be
in addition to all rights, powers and remedies given to the Secured Party by the
Agreement or by virtue of any statute or rule of law, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the rights of the Secured Party in the Posted
Credit Support created pursuant to this Annex.




 
(iii)
Ratings Criteria. 

 
“Credit Support Amount” shall be (a) the S&P Credit Support Amount, (b) the
Moody’s First Trigger Credit Support Amount, or (c) the Moody’s Second Trigger
Credit Support Amount, as applicable.
 
5

--------------------------------------------------------------------------------




With respect to Moody’s:


“Moody’s First Trigger Credit Support Amount” means, for any Valuation Date, the
excess, if any, of
 

(I)
(A) for any Valuation Date on which (I) a First Trigger Failure Condition has
occurred and has been continuing (x) for at least 30 Local Business Days or (y)
since this Annex was executed and (II) it is not the case that a Moody’s Second
Trigger Event has occurred and been continuing for at least 30 Local Business
Days, an amount equal to the greater of (a) zero and (b) the sum of the Secured
Party’s aggregate Exposure for all Transactions and the aggregate of Moody’s
Additional Collateralized Amounts for all Transactions.

 

   
For the purposes of this definition, the “Moody’s Additional Collateralized
Amount” with respect to any Transaction shall mean at the option of Party A
either:




   
(i) the lesser of (x) the product of the Moody’s First Trigger DV01 Multiplier
and DV01 for such Transaction and such Valuation Date and (y) the product of
Moody’s First Trigger Notional Amount Multiplier and the Notional Amount for
such Transaction for the Calculation Period which includes such Valuation Date;
or




   
(ii) the product of the applicable Moody's First Trigger Factor set forth in
Table 1 attached hereto and the Notional Amount for such Transaction for the
Calculation Period which includes such Valuation Date; or

 
(B) for any other Valuation Date, zero, over
 

 
(II)
the Threshold for Party A such Valuation Date.

 
“First Trigger Failure Condition” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Required
Ratings.


“DV01” means, with respect to a Transaction and any date of determination, the
sum of the estimated change in the Secured Party’s Exposure with respect to such
Transaction that would result from a one basis point change in the relevant swap
curve on such date, as determined by the Valuation Agent in good faith and in a
commercially reasonable manner. The Valuation Agent shall, upon request of Party
B, provide to Party B a statement showing in reasonable detail such calculation.


“Moody’s First Trigger DV01 Multiplier” means 15.


“Moody’s First Trigger Notional Amount Multiplier” means 2%.


“Moody’s Second Trigger Credit Support Amount” means, for any Valuation Date,
the excess, if any, of
 

(I)
(A) for any Valuation Date on which it is the case that a Second Trigger Failure
Condition has occurred and been continuing for at least 30 Local Business Days,
an amount equal to the greatest of (a) zero, (b) the aggregate amount of the
Next Payments for all Next Payment Dates and (c) the sum of the Secured Party's
aggregate Exposure and the aggregate of Moody's Additional Collateralized
Amounts for all Transactions.

 
6

--------------------------------------------------------------------------------


 

   
For the purposes of this definition:




   
“Moody’s Additional Collateralized Amount” with respect to any Transaction shall
mean at the option of Party A either:




   
(i) the lesser of (x) the product of the Moody’s Second Trigger DV01 Multiplier
and DV01 for such Transaction and such Valuation Date and (y) the product of the
Moody’s Second Trigger Notional Amount Multiplier and the Notional Amount for
such Transaction for the Calculation Period which includes such Valuation Date;
or




   
(ii) the product of the applicable Moody's Second Trigger Factor set forth in
Table 2 attached hereto and the Notional Amount for such Transaction for the
Calculation Period which includes such Valuation Date; or



(B) for any other Valuation Date, zero, over
 

 
(II)
the Threshold for Party A for such Valuation Date.

 
“Next Payment” means, in respect of each Next Payment Date, the greater of (i)
the amount of any payments due to be made by Party A under Section 2(a) on such
Next Payment Date less any payments due to be made by Party B under Section 2(a)
on such Next Payment Date (in each case, after giving effect to any applicable
netting under Section 2(c)) and (ii) zero.


“Next Payment Date” means each date on which the next scheduled payment under
any Transaction is due to be paid.


“Second Trigger Failure Condition” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.


“Moody’s Second Trigger DV01 Multiplier” means 50.


“Moody’s Second Trigger Notional Amount Multiplier” means 8%.


With respect to S&P:


“S&P Credit Support Amount” means, for any Valuation Date, the excess, if any,
of:



 
(I)
(A)
for any Valuation Date (x) on which a Collateralization Event with respect to
S&P has occurred and been continuing for at least 30 calendar days or (y) on
which a Ratings Event with respect to S&P has occurred and is continuing, an
amount equal to the sum of (1) the aggregate Secured Party’s Exposure for such
Valuation Date with respect to all Transactions and (2) the aggregate of the
products of the Volatility Buffer for each Transaction and the Notional Amount
of each Transaction for the Calculation Period of each such Transaction which
includes such Valuation Date, or

 
7

--------------------------------------------------------------------------------


 

 
(B)
for any other Valuation Date, zero, over



(II) the Threshold for Party A for such Valuation Date.


“Volatility Buffer” shall mean the percentage set forth in the following table
with respect to any Transaction (other than a Transaction identified in the
related Confirmation as a Timing Hedge):


Short-term credit rating of Party A’s Credit Support Provider
 
Remaining Weighted Average Life Maturity up to 3 years
 
Remaining Weighted Average Life Maturity up to 5 years
 
Remaining Weighted Average Life Maturity up to 10 years
 
Remaining Weighted Average Life Maturity up to 30 years
 
At least “A-2”
   
2.75
   
3.25
   
4.00
   
4.75
 
“A-3”
   
3.25
   
4.00
   
5.00
   
6.25
 
“BB+” or lower
   
3.50
   
4.50
   
6.75
   
7.50
 

 

 
(iv)
Demands and Notices.

 
All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, save that any demand, specification or
notice:
 

 
(A)
shall be given to or made at the following addresses:

 
If to Party A:
 
As set forth in Part 4(a) of the Schedule.
 
If to Party B:
 
As set forth in Part 4(a) of the Schedule.
 
or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph) to the
other party;
 

 
(B)
shall be deemed to be effective at the time such notice is actually received
unless such notice is received on a day which is not a Local Business Day or
after the Notification Time on any Local Business Day in which event such notice
shall be deemed to be effective on the next succeeding Local Business Day.

 

 
(v)
Agreement as to Single Secured Party and Pledgor

 

   
Party A and Party B agree that, notwithstanding anything to the contrary in the
first sentence of this Annex, Paragraph 1(b) or Paragraph 2 or the definitions
in Paragraph 12, except with respect to Party B’s obligations under Paragraph
3(b), (a) the term “Secured Party” as used in this Annex means only Party B, (b)
the term “Pledgor” as used in this Annex means only Party A and (c) only Party A
makes the pledge and grant in Paragraph 2, the acknowledgement in the final
sentence of Paragraph 8(a) and the representations in Paragraph 9. Party A and
Party B further agree that, notwithstanding anything to the contrary in the
recital to this Annex or Paragraph 7, this Annex will constitute a Credit
Support Document only with respect to Party A.

 
8

--------------------------------------------------------------------------------


 

 
(vi)
Trustee Capacity.

 

   
Deutsche Bank National Trust Company is signing this Credit Support Annex solely
in its capacity as Trustee of Party B under the Pooling and Servicing Agreement
among NovaStar Mortgage Funding Corporation, NovaStar Mortgage, Inc., U.S. Bank
National Association, and Deutsche Bank National Trust Company dated as of June
1, 2007 (the "Pooling and Servicing Agreement") and in the exercise of the
powers and authority conferred and vested in it thereunder and not in its
individual capacity. It is expressly understood and agreed by the parties hereto
that (i) each of the representations, undertakings and agreements herein stated
to be those of Party B is made and intended for the purpose of binding only
Party B, (ii) nothing herein contained shall be construed as creating any
liability for Deutsche Bank National Trust Company, individually or personally,
to perform any covenant (either express or implied) contained herein stated to
be those of Party B, and all such liability, if any, is hereby expressly waived
by the parties hereto, and such waiver shall bind any third party making a claim
by or through one of the parties hereto, and (iii) under no circumstances shall
Deutsche Bank National Trust Company be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by Party B
under this Credit Support Annex. All persons having any claim against the
Trustee reason of the Transactions contemplated by this Credit Support Annex
shall look only to the assets of NovaStar Mortgage Supplemental Interest Trust,
Series 2007-2 (subject to the availability of funds therefor in accordance with
the Flow of Funds as set forth in Article IV of the Pooling and Servicing
Agreement) for payment or satisfaction thereof.




 
(vii)
External Marks. 

 
At such time as the long-term senior debt rating of Party A’s Credit Support
Provider is BBB or lower from S&P, Party A in its capacity as Valuation Agent
shall get external verification of its calculation of Exposure on a monthly
basis. This verification shall be at Party A’s expense and may not be verified
by the same entity more than four (4) times in any twelve (12)-month period. The
external mark should reflect the higher of two (2) bids from counterparties that
would be willing and eligible to provide the swap in the absence of the current
provider. Such bids and any external marks received by the Valuation Agent shall
be provided to S&P. The calculation of Exposure should be based on the greater
of the internal and external marks.



 
(viii)
Event of Default.

 
Subclause (iii) of Paragraph 7 shall not apply to Party B.
 
[Signature page follows]
 
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this document by their duly
authorized officers with effect from the date specified on the first page
hereof.

       
THE ROYAL BANK OF SCOTLAND PLC,
Established as a bank under the laws of Scotland
   
NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST
TRUST, SERIES 2007-2
             
By: Deutsche Bank National Trust Company, as Trustee under the Pooling and
Servicing Agreement, acting not in its individual capacity, but solely in its
capacity as Trustee to NovaStar Mortgage Supplemental Interest Trust, Series
2007-2
        By   /s/ David E. Wagner     By   /s/ Ronaldo Reyes

--------------------------------------------------------------------------------

Name: David E. Wagner
Title: Managing Director
   

--------------------------------------------------------------------------------

Name: Ronaldo Reyes
Title: Vice President

 

--------------------------------------------------------------------------------


 
Table 1
 
Moody’s First Trigger Factor


Remaining
Weighted Average Life
of Hedge in Years
 
Daily
Collateral
Posting
 
1 or less
   
0.15
%
More than 1 but not more than 2
   
0.30
%
More than 2 but not more than 3
   
0.40
%
More than 3 but not more than 4
   
0.60
%
More than 4 but not more than 5
   
0.70
%
More than 5 but not more than 6
   
0.80
%
More than 6 but not more than 7
   
1.00
%
More than 7 but not more than 8
   
1.10
%
More than 8 but not more than 9
   
1.20
%
More than 9 but not more than 10
   
1.30
%
More than 10 but not more than 11
   
1.40
%
More than 11 but not more than 12
   
1.50
%
More than 12 but not more than 13
   
1.60
%
More than 13 but not more than 14
   
1.70
%
More than 14 but not more than 15
   
1.80
%
More than 15 but not more than 16
   
1.90
%
More than 16 but not more than 17
   
2.00
%
More than 17 but not more than 18
   
2.00
%
More than 18 but not more than 19
   
2.00
%
More than 19 but not more than 20
   
2.00
%
More than 20 but not more than 21
   
2.00
%
More than 21 but not more than 22
   
2.00
%
More than 22 but not more than 23
   
2.00
%
More than 23 but not more than 24
   
2.00
%
More than 24 but not more than 25
   
2.00
%
More than 25 but not more than 26
   
2.00
%
More than 26 but not more than 27
   
2.00
%
More than 27 but not more than 28
   
2.00
%
More than 28 but not more than 29
   
2.00
%
More than 29
   
2.00
%


--------------------------------------------------------------------------------

 

Table 2
 
Moody’s Second Trigger Factor for Interest Rate Swaps with Fixed Notional
Amounts



Remaining
Weighted Average Life
of Hedge in Years
 
Daily
Collateral
Posting
 
1 or less
   
0.50
%
More than 1 but not more than 2
   
1.00
%
More than 2 but not more than 3
   
1.50
%
More than 3 but not more than 4
   
1.90
%
More than 4 but not more than 5
   
2.40
%
More than 5 but not more than 6
   
2.80
%
More than 6 but not more than 7
   
3.20
%
More than 7 but not more than 8
   
3.60
%
More than 8 but not more than 9
   
4.00
%
More than 9 but not more than 10
   
4.40
%
More than 10 but not more than 11
   
4.70
%
More than 11 but not more than 12
   
5.00
%
More than 12 but not more than 13
   
5.40
%
More than 13 but not more than 14
   
5.70
%
More than 14 but not more than 15
   
6.00
%
More than 15 but not more than 16
   
6.30
%
More than 16 but not more than 17
   
6.60
%
More than 17 but not more than 18
   
6.90
%
More than 18 but not more than 19
   
7.20
%
More than 19 but not more than 20
   
7.50
%
More than 20 but not more than 21
   
7.80
%
More than 21 but not more than 22
   
8.00
%
More than 22 but not more than 23
   
8.00
%
More than 23 but not more than 24
   
8.00
%
More than 24 but not more than 25
   
8.00
%
More than 25 but not more than 26
   
8.00
%
More than 26 but not more than 27
   
8.00
%
More than 27 but not more than 28
   
8.00
%
More than 28 but not more than 29
   
8.00
%
More than 29
   
8.00
%

 

--------------------------------------------------------------------------------


 